 Case 18-30555     Doc 68    Filed 09/14/20 Entered 09/14/20 12:05:08    Desc Main
                               Document     Page 1 of 2

                   UNITED STATES BANKRUPTCY COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION


IN RE:                             )
                                   )
ANTHONY JOSEPH GRIER               )         CASE NO. 18-30555
                                   )         Chapter 13
                                   )
 Debtor.                           )
____________________________       )


                     NOTICE OF WITHDRAWAL OF DOCUMENT

     COMES NOW DEBTOR, by and through his Attorney, to withdraw the OBJECTION
TO CLAIM #3 filed on May 28, 2020 and docketed as Document # 60.



     This the 14th day of September, 2020.


                                         /s/ David W. Hands___________
                                         David W. Hands, Bar No. 28560
                                         Hands Law Office, PLLC
                                         3558 N. Davidson Street
                                         Charlotte, NC 28205
                                         (704) 28-7976 Phone
                                         (704) 248-2866 Fax
                                         dhands@handslawonline.com
  Case 18-30555       Doc 68     Filed 09/14/20 Entered 09/14/20 12:05:08           Desc Main
                                   Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that I have this day served a copy of the foregoing on the parties in
interest either Electronically or by depositing copies of same in the exclusive care and custody of
the United States Postal Service, with proper postage thereto affixed, addressed to the parties
listed herein below.

       Bankruptcy Administrator              Via Electronic Case Filing

       Warren L. Tadlock                     Via Electronic Case Filing
       Chapter 13 Trustee

       Rick D. Lail
       Attorney for MTGLQ Investors, LP
       PO Box 30081
       Charlotte, NC 28230-0081



       This the 14th day of September, 2020.



                                             /s/ David W. Hands___________
                                             David W. Hands, Bar No. 28560
                                             Hands Law Office, PLLC
                                             3558 N. Davidson Street
                                             Charlotte, NC 28205
                                             (704) 248-7976 Phone
                                             (704) 248-2866 Fax
                                             dhands@handslawonline.com
